272 S.W.3d 109 (2008)
Marcus D. YOUNG, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-628.
Supreme Court of Arkansas.
January 24, 2008.
William M. Howard, Jr., for appellant.
No response.
PER CURIAM.
Appellant Marcus Young, by and through his attorney, William M. Howard, Jr., has filed a motion to file belated brief. Appellant's brief was due on September 8, 2007, and on September 10, 2007, Appellant's original brief was tendered. However, pages four and five of the argument section were missing, and the judgment and commitment order was not included in the addendum. Appellant's attorney was notified that there were some corrections *110 to be made and that he must file a motion for belated brief. On November 20, 2007, the brief was tendered again, but the argument section of the brief was numbered incorrectly. Appellant's attorney again was notified that additional changes were necessary. On December 17, 2007, Appellant tendered the brief and filed this motion for belated brief.
Although this brief was tendered late, we will accept a criminal appellant's belated brief to prevent an appeal from being aborted. Stewart v. State, 319 Ark. 242, 889 S.W.2d 771 (1995). Appellant's attorney does not admit fault, but his fault is clear from the record. Thus, we grant Appellant's motion, and we refer the matter to the Committee on Professional Conduct.
Motion granted.